     Case 4:19-cv-04105-SOH Document 31            Filed 06/17/20 Page 1 of 1 PageID #: 112



                          IN THE UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF ARKANSAS
                                  TEXARKANA DIVISION

ROBERT JASON DILLARD                                                                   PLAINTIFF

v.                                     Case No. 4:19-cv-4105

JAIL ADMINISTRATOR JANA TALLANT;
DEPUTY JOHN ERIC GILDWALL;
and SHERIFF BRIAN MCJUNKINS, Howard
County, Arkansas                                                                   DEFENDANTS
                                  ORDER

         Before the Court is the Report and Recommendation filed May 29, 2020, by the Honorable

Barry A. Bryant, United States Magistrate Judge for the Western District of Arkansas. (ECF No. 30).

Judge Bryant recommends that the Court grant Defendants Tallant, Glidewell, and McJunkins’

Motion for Summary Judgment. (ECF No. 24).

         Plaintiff has not filed objections to the Report and Recommendation, and the time to object

has passed. See 28 U.S.C. § 636(b)(1). The Court finds no clear error warranting a departure from

Judge Bryant’s recommendation. Therefore, the Court adopts the Report and Recommendation (ECF

No. 30) in toto. Defendants Tallant, Glidewell, and McJunkins’ Motion for Summary Judgment (ECF

No. 24) should be and hereby is GRANTED. Accordingly, Plaintiff’s claims against Defendants

Tallant, Glidewell, and McJunkins are hereby DISMISSED WITH PREJUDICE. All of Plaintiff’s

claims in this action have been dismissed, and this action is hereby DISMISSED WITH

PREJUDICE.

         IT IS SO ORDERED, this 17th day of June, 2020.


                                                            /s/ Susan O. Hickey
                                                            Susan O. Hickey
                                                            Chief United States District Judge
